Exhibit 1
                                                                                                                   USOO7477876B2


(12) United States Patent                                                                       (10) Patent No.:                    US 7477,876 B2
       Das et al.                                                                               (45) Date of Patent:                          Jan. 13, 2009

(54) VARIABLE RATE CHANNEL QUALITY                                                                6,067,458 A * 5/2000 Chen .......................... 455,522
        FEEDBACKNAWIRELESS                                                                        6,108,374. A * 8/2000 Balachandran et al. ...... 375/227
        COMMUNICATION SYSTEM                                                                      6,154.499 A * 1 1/2000 Bhaskar et al. ............. 375,259
                                                                                                  6,324,503 B1 * 1 1/2001 Manjunath et al. .......... 704/226
(75) Inventors: Amab Das, Old Bridge, NJ (US);                                                    6,330.462 B1 12/2001 Chen ................      ... 455,572
                Farooq Ullah Khan, Manalapan, NJ                                                  6,760,576 B2         7/2004 Chen ................        ... 455.266
                     (US)                           s              s                           2002/0080719 A1*        6/2002 Parkwall et al. ............. 370,235
                                                                                                           FOREIGN PATENT DOCUMENTS
(73) Assignee: Alcatel-Lucent USA Inc., Murray Hill,
                     NJ (US)                                                               EP                 O938 297 A           8, 1999
                                                                                           WO              WO99 4961O             9, 1999
             -r                                                                            WO              WOOO 16513. A          3, 2000
(*) Notice:          Subject to any disclaimer, the term of this                           WO              WO 0122645 A1          3f2001
                     patent is extended or adjusted under 35
                     U.S.C. 154(b) by 1344 days.                                                             OTHER PUBLICATIONS
                                                                                           Naijoh et al., “ARQ Schemes with Adaptive Modulation/TDMA
(21) Appl. No.: 10/002,746                                                                 TDD Systems for WirelessMultimedia Communication Services'.
          1-1.                                                                             Personal, Indoor and Mobile Radio Communications, 1997. Waves
(22) Filed:          Nov. 2, 2001                                                          of the Year 2000, PIMRC 97, the 8" IEEE International Symposium
(65)                    Prior Publication Data                                                  Helsinki. Finland Sep. 1-4, 1997, New York, NY, USA, pp. 709
        US 2003/OO87605 A1                    May 8, 2003                                  * cited by examiner
(51) Int. Cl.                                                                              Primary Examiner Tony TNguyen
     H04B (7/02                (2006.01)                                                   (74) Attorney, Agent, or Firm—Gregory J. Murgia
(52) U.S. Cl. .............. 455/67.13:455/67.11:455/250.1;
                                                                    455/501                (57)                         ABSTRACT
(58) Field of Saitage sarth 95.575..1 is'                                                  A channel quality feedback method for wireless transmission
                    455 (452 1 452 2 437 43 6 502503 438.                                  is described in which the rate for reporting channel quality
             455/432,450 442 358. 370,331 s 392 375,225.                                   information from a mobile station to a base station is variable
                      s a- ws    1 s - a- Y-s                s 375f222, 2 40               as a function of the presence or absence of a transmission
        See application file for complete search histo                    s                from the base station to the mobile station. In particular, the
              pp                    p                               ry.                    feedback rate from the mobile station to the base station is
(56)                    References Cited                                                   increased when the mobile station detects a transmission
                   U.S. PATENT DOCUMENTS
                                                                                           from the base station. As such, the feedback rate is slower
                                                                                           when there is no data transmission for the mobile station and
       5,778,316 A * 7/1998 Persson et al. .............. 455,434                          faster when the mobile station is receiving data.
       5.995,836 A * 1 1/1999 Wijk et al. .................. 455,436
       6,044.272 A * 3/2000 Kobylinski et al. ......... 455,437                                              13 Claims, 3 Drawing Sheets

                                     t
                                -->
                                 1.             O2 EO3       04: 105 06 07 08 209                      O           2     13 114 15 11 6 117
                                                                              Exxxx xxxxx
                                                                              xxxx
                                                                              x       8.
                                                                                                                                             %
            OO -       BS                                                     s:                                                             33%
                                                                              &:
                                                                              &&.
                                                                              XXXXXX                                                          3.

                                               R.       R.   R1    R2 R2 R2 R1 R                        R1       R1 Rl R1 R3 R3               R3
                                              1974, 1547.15575615771582 1597160716, 16271637,647165
            200       MS
                                                             XXX:                                                       % %R3                         R.
                                R.        R. R. ::::: R                                R1             R1 R1
                                                         8xxxx
                                                         8xxxxxx                  &        R                 R           %
                                                                                                                                       R
                                         20      202 203 204 205 206. 207 208 209 2 O 2                            22 213 24 25 216 27
U.S. Patent   US 7477,876 B2




   Zº?INH
U.S. Patent    US 7477,876 B2




      £"?INH
                                                      US 7,477,876 B2
                               1.                                                                     2
       VARIABLE RATE CHANNEL QUALITY                                    example, mobile station is transmitting channel quality infor
              FEEDBACKNAWIRELESS                                        mation to the base station via communications 151-153 dur
              COMMUNICATION SYSTEM                                      ing time slots 201-203 indicating that rate R1 is the desired
                                                                        rate of transmission based on the channel quality. As shown in
                    TECHNICAL FIELD                                     this example, this rate information is received at the base
                                                                        station during time slots 103-105, so there is some delay with
  The invention relates generally to wireless communication             respect to the calculation of the rate in the mobile station
systems and, more particularly, to providing channel quality            during a time slot and the Subsequent reporting of that rate to
information from a mobile station to a base station in Such             the base station. In slot 204, the mobile station detected a
systems.                                                           10
                                                                        change in channel quality and reported back to the base sta
                                                                        tion that transmission should occur at rate R2. This channel
           BACKGROUND OF THE INVENTION
                                                                        quality feedback is received by the base station during its time
   In wireless communication systems, an air interface is used          slot 106. Because the base station is sending a transmission to
for the exchange of information between a mobile station and       15
                                                                        the mobile station during time slots 107-109 and because the
                                                                        base station is receiving channel quality feedback indicating
a base station or other communication system equipment. The             rate R2 as the desired rate (e.g., R2 reported by mobile station
air interface typically comprises a plurality of communica              during its time slots 204-206 and received by the base station
tion channels. In wireless transmission, a channel is time              during its time slots 106-108), the transmission by the base
varying due to fading, mobility, and so on. More specifically,          station during time slots 107-109 is therefore sent at rate R2.
channel quality is affected by factors such as distance                 In time slots 207-212, the mobile station is reporting rate R1
between the mobile and base station, speed of the mobile                as the desired rate, but no transmissions are occurring from
station, interference, and the like. Given the limited resources        the base station during time slots 110-115. As shown, the
(e.g., bandwidth) of wireless transmission as well as the large         mobile station reports rate R3 as the desired rate during time
number of mobile stations Supported by a base station at any            slots 213-216, which are received at the base station starting
given time and therefore competing for those limited               25
                                                                        at time slot 115. Because the base station starts sending
resources, it is therefore important to maximize throughput of          another transmission during time slot 116, this transmission
a wireless communication system. For example, in a time                 therefore is sent at rate R3 based on the channel quality
multiplexed system in which the transmission time interval              feedback received from the mobile station.
spans one or more time slots, system throughput can be maxi               Another approach to providing rate feedback is described
mized by allowing a user with the best channel quality to          30
                                                                        in U.S. patent application Ser. No. 09/716,106, entitled
transmit ahead of users with comparatively low channel qual             “Asymmetric Rate Feedback and Adjustment System for
ity.
   In one known arrangement, a mobile station performs a                Wireless Communications' and filed on Nov. 17, 2000, the
rate calculation based on measurements of a pilot signal from           subject matter of which is incorporated herein by reference in
the base station once every time slot and then reports back the    35   its entirety. As described, rate calculation and prediction is
rate at which it is going to receive data from the base station.        still being performed at every time slot, but the reporting of
                                                                        this rate feedback from a mobile station to the base station
Alternatively, the mobile station can send channel quality
feedback information to the base station and the base station           occurs every third time slot. In this manner, the reporting of
can then select the appropriate rate corresponding to that              rate feedback from a plurality of mobile stations can be stag
channel quality. In general, the purpose of sending channel        40
                                                                        gered Such that each mobile station is only sending rate feed
quality feedback information from the mobile station to the             back everythird timeslot, but the base station is receiving rate
base station is to inform the base station of the transmission          feedback at each time slot (i.e., from different mobile sta
rate that best matches the current conditions (e.g., quality) of        tions).
the channel at that present time.                                          There are several disadvantages to these constant rate feed
   FIG. 1 shows one example of wireless transmission based         45   back approaches. Performing rate calculation and prediction
on the well-known 1X-EV-DO (data only) standard in which                in every time slot uses up a large amount of processing over
a so-called fast rate adaptation scheme is used to maximize             head at the mobile station. Providing rate feedback to the base
the system throughput by exploiting the time varying channel            station at every time slot uses a large amount of transmission
conditions. More specifically, FIG. 1 shows a signaling dia             overhead and, because rate feedback is being provided
gram between a base station (BS) and a mobile station (MS).        50   regardless of whether there is a transmission being sent from
The data channel 100 for the downlink from the base station             the base station, transmission resources are therefore being
to the mobile station is divided into time slots 101-117, each          inefficiently used. Even if rate feedback is provided at a
of which has a duration T. In the case of the 1X-EV-DO                  slower rate (e.g., every third time slot), there is still inefficient
standard, the duration T would be 1.67 milliseconds. In the             use of resources because the rate feedback is being provided
example shown in FIG.1, timeslots 101-106 and 110-115 are          55   regardless of whether the base station is transmitting.
not carrying transmissions from the base station to the mobile
station. However, the base station is transmitting to the                            SUMMARY OF THE INVENTION
mobile station during time slots 107-109 and during time
slots 116-117.                                                             Processing overhead for rate calculation/prediction and
  From the perspective of the mobile station, the uplink           60   transmission overhead for rate feedback is substantially
channel 200 is also divided into time slots 201-217, each of            reduced for wireless transmissions according to the principles
which has a duration T. As shown in FIG. 1, the calculation             of the invention by varying the feedback rate for reporting
and reporting of the rate for the dedicated control channel 200         channel quality information from a mobile station to a base
by the mobile station is performed according to well-known              station as a function of the presence or absence of a transmis
methods once every time slot 201-217. More specifically,           65   sion from the base station to the mobile station. More specifi
channel quality information (e.g., transmission rate in 1X-EV           cally, channel quality feedback is provided from the mobile
DO systems) is transmitted via communications 151-165. For              station to the base station at a variable rate such that the
                                                      US 7,477,876 B2
                                3                                                                     4
feedback rate is faster when the base station is transmitting to        transmission (from the mobile station) and the downlink
the mobile station and slower when there is no transmission             transmission (from the base station). When the mobile station
occurring.                                                              is receiving a transmission over the forward link (e.g., down
   Wireless resources can be more efficiently used since the            link from the base station), the channel quality feedback is
rate at which the mobile station reports channel quality to the         sent every slot as shown by communications 356-359. As
base station is varied as a function of the absence or presence         such, the rate at which channel quality feedback is provided
of transmission from the base station. When the base station            when there is a transmission from the base station is faster
is not transmitting to the mobile station, the feedback rate for        than the rate at which channel quality feedback is provided
reporting channel quality from the mobile station is at a               when there is no transmission from the base station.
slower rate, which, in turn, frees up wireless resources that      10
                                                                          More specifically, FIG. 2 depicts the mobile station trans
can be used for other purposes, e.g., for transmissions                 mitting channel quality information (e.g., rate information) to
between the mobile station and the base station. When the
                                                                        the base station via communications 352 at time slot 402
base station is transmitting to the mobile station, the rate of         indicating that rate R1 is the desired rate of transmission
reporting channel quality from the mobile station is increased          based on the channel quality. As shown in this example, this
so that rate adaptation can be carried out more accurately by      15
the base station. Moreover, because of the short duration of            rate information is received at the base station during timeslot
time slots in wireless transmission, it is highly unlikely that         304 because of the aforementioned delay factor. In slot 404,
the rate or channel quality will change over a period of a few          the mobile station detected a change in channel quality and
time slots under most operating conditions.                             reported back to the base station that transmission should
                                                                        occurat rate R2. This channel quality feedback is received by
         BRIEF DESCRIPTION OF THE DRAWING                               the base station during its time slot 306. Because the base
                                                                        station is sending a transmission to the mobile station during
   A more complete understanding of the present invention               time slots 307-309 and because the base station is receiving
may be obtained from consideration of the following detailed            channel quality feedback indicating rate R2 as the desired rate
description of the invention in conjunction with the drawing,      25   (e.g., R2 reported by mobile station in time slot 404 and
with like elements referenced with like reference numerals, in          received by the base station intime slot306), the transmission
which:                                                                  by the base station during time slots 307-309 is therefore sent
   FIG. 1 shows a simplified block diagram of a typical chan            at rate R2. Because the base station is now transmitting data to
nel quality feedback and rate adaptation scheme in one prior            the mobile station during time slots 307-309, the mobile
art arrangement;                                                   30   station is adapted to send the channel quality feedback at a
   FIG. 2 shows a simplified block diagram of a channel                 faster rate (e.g., every time slot) for the corresponding time
quality feedback and rate adaptation scheme according to one            slots 407-409, e.g., as shown by communications 357-359. It
exemplary embodiment of the invention; and                              should be noted that, because transmission did not start until
   FIG. 3 shows a simplified block diagram of a channel                 time slot 307 by the base station and because of the delay
quality feedback and rate adaptation scheme according to           35   factor, the channel quality feedback information indicating
another exemplary embodiment of the invention.                          rate R2 via communication 356 is still being sent at the slower
                                                                        rate (e.g., every two (2) slots). The faster rate of reporting
                DETAILED DESCRIPTION                                    channel quality feedback does not begin until timeslots 407
                                                                        409 at the mobile station which correspond to time slots
   FIG. 2 shows one exemplary embodiment for providing             40   307-309 where transmission is occurring from the base sta
variable rate channel quality feedback according to the prin            tion.
ciples of the invention. By way of example only, this scheme               When transmission from the base station ends and there is
will be described in the context of wireless transmission               no further transmission, the mobile station resumes its report
according to the 1X-EV-DO (data only) standard, but the                 ing of channel quality information at the slower rate (e.g.,
teachings set forth herein are not at all limited to just this     45   every two (2) slots) as shown by communication 361. For
particular wireless implementation.                                     example, there is no transmission from the base station in
   More specifically, FIG. 1 shows a signaling diagram                  time slot 310, so the next report of rate information from the
between a base station (BS) and a mobile station (MS). The              mobile station is sent at time slot 411, e.g., two time slots after
data channel300 for the downlink from the base station to the           time slot 409, which corresponded to time slot 309 when
mobile station is divided into time slots 301-317, each of         50   transmission ended from the base station.
which has a durationt, e.g., 1.67 milliseconds. In the example             It should be noted that the feedback rate for transmitting the
shown in FIG. 2, time slots 301-306 and 310-315 are not                 channel quality information and the point in time when the
carrying transmissions from the base station to the mobile              information is reported (e.g., at the leading edge, during, or at
station. However, the base station is transmitting to the               the trail edge of the time slot) are all matters of design choice.
mobile station during time slots 307-309 and during time           55   As such, the example shown in FIG. 2 where the slower first
slots 316-317. From the perspective of the mobile station, the          rate is every two (2) slots and the faster second rate is every
uplink control channel 400 is also divided into corresponding           one (1) slot, and where the channel quality information is sent
time slots 401-417, each of which has a duration T.                     at the end of the corresponding time slot at the mobile station
   As shown in FIG. 2, the calculation and reporting of the             are all meant to be illustrative and not limiting in any way.
rate for the dedicated control channel 400 by the mobile           60   However, those skilled in the art will appreciate that a large
station is performed using a variable rate in contrast to the           value for the reporting interval (time between the reports of
prior art methods. In general, when there is no data transmis           channel quality from the mobile station) will reduce the chan
sion from the base station (e.g., time slots 301-306), the              nel quality feedback overhead. However, the resulting slower
channel quality information (e.g., rate information) is sent            rate channel quality feedback may also result in large errors in
from the mobile station every two (2) slots as shown by            65   channel quality estimates at the base station and performance
communications 352,354, 361,363, and 365. As previously                 degradation. Again, these are matters of design choice that are
described, there is a delay factor with respect to the uplink           well understood by one skilled in the art.
                                                       US 7,477,876 B2
                           5                                                                            6
  According to another aspect of the invention, there are                    The embodiment shown in FIG. 3 helps to illustrate this
numerous implementations for providing rate feedback at a                 aspect of the invention. Data channel 500 represents the
faster rate after detection of a transmission from the base               downlink (forward link) from the base station to the mobile
station. For example, upon detection of a transmission from               station and is shown as comprising two (2) millisecond
the base station, the mobile station can report channel quality      5    frames or transmission time intervals (TTIs) 506. More spe
informationata second rate for a prescribed duration after the            cifically, data channel 500 shows multiple transmissions for
detection of the transmission. In this manner, the rate feed              the same user in data blocks 501-505, wherein data blocks
back may therefore be provided at a faster rate for a period of           501-504 contain new transmissions while data block 505
time even though transmission from the base station has                   contains a retransmission corresponding to the transmission
ended. By way of example, a mobile station may report rate           10   in data block 501. As in the preceding embodiments, control
feedback every 100 milliseconds in the absence of a trans                 channel 600 represents the uplink (reverse link) from the
mission. Upon detection of a transmission from the base                   mobile station. The example shown in FIG.3 depicts two (2)
                                                                          millisecond transmission time intervals 602, each of which
station, the mobile station can then provide rate feedback                comprises three (3) time slots 601 of 0.67 milliseconds each.
every 20 milliseconds for a prescribed period of time regard         15   This format is characteristic of the aforementioned HSDPA
less of whether transmission ends from the base station. At the           standard.
end of that prescribed period of time and assuming there is an              As in the preceding embodiments, the feedback rate for
absence of a transmission, the mobile station would then                  channel quality information from the mobile station is at a
resume reporting of rate feedback at the first rate of 100                slower rate when there is no data transmission, e.g., as shown
milliseconds (e.g., the slower rate). In yet another example,             for time periods 603 and 604. However, when the mobile
the mobile station, upon detection of a transmission from the             station detects transmission from the base station, the channel
base station, can report channel quality information at a plu             quality feedback rate is increased to once every transmission
rality of rates over a prescribed time period after detection of          time interval (TTI), e.g., two (2) milliseconds, as shown by
the transmission, wherein the plurality of rates are different            communications 610-614. In this example, the transport for
than the first rate. More specifically, upon detection of a          25   mat for the retransmission 505 for data block A (RTXA) can
transmission, the mobile station would begin reporting rate               be based on the most recent channel quality feedback (i.e. m)
feedback at a second rate that is faster than the first rate for a
prescribed time period. At the end of this prescribed time                as well as the channel quality estimates k and 1 that, in turn,
                                                                          provide an estimate of the quality of the previous transmis
period and assuming there is an absence of a transmission, the            sion 501 of data block A (NTXA). Accordingly, the appro
mobile station could then report rate feedback at a third rate       30   priate rate, modulation, and coding scheme can be derived
that is different than the first and second rates, and so on.             more accurately for the retransmission according to the prin
Other variations will also be apparent to those skilled in the            ciples of the invention.
art and are contemplated by the teachings herein.                            In another exemplary embodiment of the invention, the
  On the downlink transmission from the base station, the                 feedback rate for channel quality information from the
total capacity is shared by a large number of mobile stations.       35   mobile station is varied as a function of the number of base
Due to the bursty nature of the data traffic, the mobile stations         stations that the mobile station is communicating with. In
are active only a fraction of the time. Therefore, an increased           particular, this embodiment is particularly advantageous
rate of channel quality feedback during the time of data trans            when handling so-called “soft handoffs’’ in CDMA wireless
mission for a given mobile station will not result in any                 communication systems. AS is well known, a “handoff is the
significant increase of overhead. The fast channel quality           40   act of transferring Support of a mobile station from one base
feedback rate during a transmission from the base station will            station to another base station. A “soft handoff occurs when
result in better channel quality estimates that will be used for          the mobile station makes a connection to a new base station
appropriate selection of transport format for new transmis                (e.g., cell) before leaving the current base station (e.g., cell)
sions and retransmissions. Note that due to the bursty nature             that is Supporting the mobile station. In particular, a “soft
of the traffic, when a transmission is sent to a mobile station,     45   handoff is designed to ensure that there is connectivity with
it is likely that more transmissions or retransmissions will              the old (e.g., current) base station while the new base station
occur to the same mobile station within a short period of time.           has been assigned to take control over the communication
   According to another aspect of the invention, the increased            link with the mobile station. As such, a mobile station may be
feedback rate during data transmission also helps to estimate             simultaneously communicating with multiple base stations at
the quality of a transmission so that, in case of retransmis         50   a given instant of time during Such handoffs. According to the
sions, the appropriate amount of redundancy or repetition can             principles of the invention, the feedback rate for reporting
be included in the retransmissions. This aspect of the inven              channel quality information is adapted or otherwise varied to
tion is advantageous since it is possible that a transmission             be slower when the mobile station is communicating with
might initially start from the base station with a less accurate          only one base station and faster during a “soft handoff when
transmission rate (e.g., not matching up to the actual, current      55   the mobile station is communicating with two or more base
channel quality) since a slower feedback rate is being used               stations. By increasing the rate of reporting quality informa
before transmission commences. So, although rate adaptation               tion during “soft handoffs, the base stations can effectively
will be accurately performed once the feedback rate increases             and accurately perform the appropriate rate adaptations dur
(e.g., to every time slot), there may be initial portions of the          ing such critical times such as “soft handoffs' and the like. It
transmission that will require retransmission under certain          60   should be noted that other variations to this aspect of the
circumstances. As such, the ability to estimate the quality of            invention will be apparent to those skilled in the art and are
the transmission in the current feedback scheme will be help              therefore contemplated by the teachings herein.
ful for the retransmission process. For example, these esti                  In general, the foregoing embodiments are merely illustra
mates can be used for selecting an appropriate transport for              tive of the principles of the invention. Those skilled in the art
mat (e.g., modulation, number of codes, etc.) for                    65   will be able to devise numerous arrangements, which,
retransmissions for the corresponding previous transmis                   although not explicitly shown or described herein, neverthe
S1O.S.                                                                    less embody those principles that are within the scope of the
                                                      US 7,477,876 B2
                             7                                                                        8
invention. For example, although the invention was described               6. The method according to claim 5, wherein the transmis
in the context of wireless transmission according to the                 sion format includes one or more parameters selected from
CDMA2000 1x-EV-DO standard, the invention could also be                  the group consisting of modulation format, number of codes,
applicable to other known or to-be-developed wireless trans              and transmission rate.
mission standards. For example, the teachings of the inven                 7. The method according to claim 1, further comprising the
tion may be applied to wireless transmission according to the            step of estimating channel quality at the base station while the
well-known High Speed Downlink Packet Access (HSDPA)                     mobile station is reporting at the second rate, wherein esti
specification in the Universal Mobile Telecommunication                  mated channel quality is used to calculate an amount of
System (UMTS) standard. Other modifications or substitu                  redundancy needed for a retransmission of a previous data
tions will be apparent to those skilled in the art and are          10   transmission.
contemplated by the teachings herein. Accordingly, the                      8. The method according to claim 1, wherein the channel
embodiments shown and described herein are only meant to                 quality information comprises a transmission rate calculated
be illustrative and not limiting in any manner. The scope of the         by the mobile station based on one or more channel condi
invention is limited only by the claims appended hereto.                 tions.
  We claim:                                                         15      9. A method for adapting the rate of reporting channel
  1. A method for transmitting channel quality information in            quality information in a wireless communication system
a wireless communication system comprising at least one                  including at least one base station and at least one mobile
base station and at least one mobile station, the method com             station, the method comprising:
prising:                                                                    reporting channel quality information from the at least one
   varying a rate for reporting channel quality information                   mobile station to the at least one base stationata first rate
     from a mobile station to a base station as a function of the             in the absence of a reception of a data transmission at the
     presence or absence of a reception of a data transmission                at least one mobile station; and
     at the mobile station, wherein the mobile station reports             in the presence of a reception of a data transmission at the
     channel quality information at a first rate in the absence               at least one mobile station, adapting the rate for report
     of a reception of a data transmission from the base sta        25        ing channel quality information from the at least one
     tion and, upon detection of a reception of a data trans                  mobile station to the at least one base station from the
     mission from the base station, the mobile station reports                first rate to a second rate for a prescribed duration.
     channel quality information at a second rate for a pre                 10. The method according to claim 9, wherein the second
     scribed duration.                                                   rate is faster than the first rate.
   2. The method according to claim 1, wherein, upon detec          30      11. A method for transmitting channel quality information
tion of a reception of a data transmission from the base sta             in a wireless communication system including at least one
tion, the mobile station reports channel quality information at          base station and at least one mobile station, the method com
a plurality of rates over a prescribed time period after detec           prising:
tion of the reception of a data transmission, wherein the                   varying a rate for reporting channel quality information
plurality of rates are different than the first rate.               35        from a mobile station to a base station as a function of the
   3. The method according to claim 2, wherein the prescribed                 number of base stations with which the mobile station is
time period includes a plurality of time intervals such that the              communicating.
channel quality information is reported at different ones of the            12. The method according to claim 11, wherein the mobile
plurality of rates during different ones of the plurality of time        station reports channel quality informationata first rate when
intervals.                                                          40   the mobile station is communicating with one base station
  4. The method according to claim 1, wherein the second                 and wherein the mobile station reports channel quality infor
rate is faster than the first rate.                                      mation at a second rate when the mobile station is communi
   5. The method according to claim 1, further comprising the            cating with a plurality of base stations.
step of estimating channel quality at the base station while the            13. The method according to claim 12 wherein the second
mobile station is reporting at the second rate, wherein esti        45   rate is faster than the first rate.
mated channel quality is used to derive a transmission format
for a Subsequent transmission.
